Citation Nr: 0511352	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-35 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In this decision, the RO denied entitlement to 
service connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  Evidence sufficient for equitable determinations of the 
issues decided below has been obtained.

2.  The most probative medical evidence establishes that the 
veteran's current bilateral hearing loss is etiologically 
related to his military service.

3.  The lay and medical evidence does not support an 
etiological link between the veteran's current tinnitus and 
his noise exposure during military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in May 2004.  By means of this letter, the appellant 
was told of the requirements to establish service connection 
for bilateral hearing loss and tinnitus.  He was advised of 
his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claims to the 
RO.  The appellant was apprised of the evidence considered by 
VA, the applicable laws and regulations, and the reasons and 
bases for VA's decision in the Statement of the Case (SOC) 
issued in September 2004.  The May 2004 notice was provided 
to the veteran prior to the initial unfavorable agency of 
original jurisdiction (AOJ) decision issued in August 2004.  
Based on these facts, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with a VA compensation 
examination in June 2004.  This examination noted an accurate 
medical history, detailed findings on examination to include 
audiometric testing, and the appropriate diagnoses and 
opinions on etiology.  The examiner clearly indicated in her 
report that she had reviewed the medical evidence in the 
veteran's claims file in connection with this examination.  
Therefore, this examination is adequate for VA purposes.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and 
Charles v. Principi, 16 Vet. App. 370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO requested the appellant to identify evidence pertinent 
to his claim in the letter issued in May 2004.  The veteran 
has only identified private treatment on one occasion.  
Records of this treatment, to include a letter from the 
private audiologist discussing the veteran's hearing loss and 
tinnitus, were obtained and associated with the claims file.  
His service medical records have also been obtained and 
associated with the claims file.  As he has not provided any 
additional evidence or identified any other relevant medical 
treatment, further development of the medical evidence for 
the issues decided below is not warranted.  The appellant has 
not requested a hearing before VA.  The Board concludes that 
all pertinent evidence regarding the issues decided below 
have been obtained and incorporated into the claims file.  
Therefore, appellant review is appropriate at this time.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all available 
medical evidence has been obtained regarding the issues 
decided below, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decisions.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection

The veteran has claimed that he was exposed to significant 
noise exposure from gunfire and engines during his World War 
II military service onboard a U.S. Navy destroyer and 
battleship.  He contends that this exposure caused his 
current bilateral hearing loss and tinnitus.

The veteran received a comprehensive physical examination 
from the U.S. Navy in December 1940.  He denied any prior 
medical history associated with his ears or hearing.  
Examination of the ears and tympanic membranes was normal.  
The veteran could hear a spoken voice at 15 feet in both 
ears, a whispered voice at 15 feet in both ears, and a coin 
click at 20 feet in both ears.  A similar history and 
examination findings were noted on an examination report 
dated in February 1941.  

On examination in September 1941, no defects were found with 
either ear.  He reportedly could hear a coin click at 20 feet 
and a whispered voice at 15 feet.  The veteran was given a 
comprehensive physical examination at the time he entered 
active service in February 1943.  This examination reported 
the same findings regarding the veteran's ears and hearing as 
that reported in September 1941.  

On examination in February 1944, the veteran reported a 
history of acute otitis media in 1939 that lasted for two 
weeks.  He denied any complications or recurrences.  
Examination of his ear canals and tympanic membranes found 
them normal.  He was reported to be able to hear a coin click 
at 20 feet and a whispered voice at 15 feet.

The veteran was afforded a military separation examination in 
December 1945.  Examination of his ears reportedly found no 
diseases or defects present.  He was able to hear a whispered 
voice at 15 feet.  

In the late 1940s, the veteran requested dental treatment 
from VA.  There is no contemporaneous record that he filed 
any claim regarding his bilateral hearing loss or tinnitus.  
A rating decision issued in May 1947 awarded service 
connection for teeth numbered 5, 6, 30, and 31.

The veteran obtained a private audiological examination in 
March 2004.  This examination found that moderate to severe 
bilateral sensorineural hearing loss existed.  In a letter 
attached to the examination, the private audiologist noted 
that the veteran's history included a three-year history of 
exposure to loud noise from anti-aircraft guns, 5-inch guns, 
and engines while serving in World War II.  The veteran was 
reportedly not issued hearing protection.  The current 
diagnosis was bilateral, mild to severe, sloping 
sensorineural hearing loss.  It was noted that the veteran 
reported being aware of tinnitus.  The audiologist opined 
that it was as likely as not the damage to the veteran's 
hearing was caused by his considerable noise exposure during 
military service.

A VA audiological examination was afforded the veteran in 
June 2004.  He reported both hearing loss and tinnitus.  The 
veteran claimed that the onset of his tinnitus had occurred 
ten years before.  His history included exposure to loud 
machinery and gunfire during his military service in World 
War II.  His post-service employment was as a mechanical and 
electrical engineer, working mostly in Silicon Valley plants 
that did not have a lot of noise.  On examination, the ear 
canals were dry and clear and the tympanic membranes were 
within normal limits.  



Audiometric testing revealed the following results:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
30
50
70
80
LEFT
25
30
65
65
75

The average puretone threshold for the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz in the right ear was 58 and 
in the left ear was 59.  Speech recognition was 84 percent in 
the right ear and 80 percent in the left ear.  The diagnosis 
was a combined sensorineural hearing loss in both ears.  
After a detailed discussion of the examination findings from 
the service medical records, the examiner concluded that she 
could not resolve the issue of inservice onset without 
resorting to mere speculation.  However, the examiner then 
provided an opinion that the veteran's bilateral hearing loss 
was less likely as not caused by, or a result of, his 
military service.  Based on the veteran's reported onset of 
tinnitus a mere ten years before, the examiner emphatically 
found that this disorder was not caused by, or the result of, 
military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Organic diseases of the nervous system 
shall be granted service connection although it was not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year of separation 
from the military.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In 
order to establish service connection for defective hearing, 
it is not necessary to meet the regulatory criteria of 
38 C.F.R. § 3.385 both in service and thereafter, but only to 
show evidence of defective hearing in service, and then to 
meet the provisions of 38 C.F.R. § 3.385 at a point in time 
following discharge.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992); Hensley v. Brown, 3 Vet. App. 155 (1993).  

The veteran claims that he was exposed to significant noise 
due to his combat service in World War II.  As this claim is 
consistent with the circumstances of his military service in 
World War II, the Board concedes that this noise exposure 
occurred.  See 38 U.S.C.A. § 1154(b).  According to Espiritu 
v. Brown, 2 Vet. App. 492, 494 (1992), a layperson is 
competent to provide evidence on the incurrence of injury and 
resulting symptoms.  However, only a medical professional can 
provide competent, probative evidence regarding the diagnosis 
or etiology of a disability.

There is no medical evidence in the service medical records 
that the veteran was treated or diagnosed for bilateral 
hearing loss; however, audiometric testing was unavailable 
during the 1940s and voice and coin click testing is 
notoriously unreliable to determine hearing acuity at 
different frequencies.  See Lendenmann, supra.  Therefore, 
this evidence cannot establish that no loss of hearing acuity 
had occurred during military service.  

There are only two medical opinions of record that have 
discussed the etiology of the veteran's bilateral hearing 
loss.  The first was the private audiologist's opinion of 
March 2004, which found a medical nexus to the veteran's 
inservice exposure to loud noise.  While this opinion was 
based on the veteran's recited history, this history appears 
to have been accurately presented by the veteran when 
compared to the contemporaneous service records.

The other medical opinion that discusses the etiology of the 
veteran's hearing loss was provided by the VA examiner in 
June 2004.  This examiner did review the service medical 
records, but clearly indicated that any opinion she provided 
would be mere speculation.  Her opinion, as noted above, was 
unfavorable to the veteran's claim.  As this examiner 
virtually eliminated any probative value associated with her 
opinion by admitting she was resorting to speculation instead 
of medical expertise, the Board must find this opinion to be 
unpersuasive.

A review of the evidence shows that the veteran has given a 
consistent history regarding his hearing loss and his 
exposure to loud noise during World War II.  His hearing loss 
is currently recognized as a disability under the provisions 
of 38 C.F.R. § 3.385.  The medical opinions are in equipoise 
regarding the etiology of the bilateral hearing loss, and 
arguably the VA examiner's opinion of June 2004 has less 
probative value than the private opinion obtained in March 
2004.  Therefore, the Board will resolve any lingering doubt 
about the etiology of his hearing loss in his favor.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Based on this 
analysis, the Board finds that service connection is 
warranted for the veteran's bilateral hearing loss.  

Turning to the issue of tinnitus, the veteran's own lay 
evidence presented at the examination in June 2004 has 
established that this disorder did not begin until 
approximately 1994, many years after his separation from 
military service.  The only medical opinion regarding the 
etiology of his tinnitus was provided by the VA examiner of 
March 2004.  This examiner, expressing no resort to 
speculation, emphatically found that there was no connection 
between the veteran's current tinnitus and his noise exposure 
during military service.  This opinion was based on a review 
of the contemporaneous medical evidence, the veteran's 
related history, and his current examination.  The Board 
finds that the contemporaneous medical evidence at separation 
supports this opinion as the veteran failed to report any 
tinnitus and the examination found no defects with his ears 
or hearing acuity.  Even though he filed claims for dental 
disabilities in the late 1940s, the veteran did not file a 
claim for tinnitus until April 2004 and the first reported 
tinnitus was not until the private audiology examination of 
March 2004, almost 60 years after his separation from active 
service.

The contemporaneous medical evidence does not corroborate the 
lay claims of in-service tinnitus or the existence of 
tinnitus soon after military service.  When this 
contemporaneous medical evidence is considered in connection 
with the examiner's opinion of June 2004, the preponderance 
of the most probative evidence is against the award of 
service connection for tinnitus.  

It is the Board's determination that the evidence establishes 
entitlement to service connection for bilateral hearing loss.  
However, the preponderance of the evidence is against a grant 
of entitlement to service connection for tinnitus.  See 
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  While the veteran has provided lay evidence 
regarding the existence his current tinnitus and its 
relationship to his military service, this evidence is not 
competent to establish the required medical nexus.  The Board 
finds that the examination reports prepared by competent 
medical professionals are more probative regarding the 
existence and etiology of the current tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.

	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


